RESOLUCIÓN
Atendida la Segunda Moción de Reconsideración pre-sentada por la parte recurrida, se provee “no ha lugar”. Aténgase a lo resuelto.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. La Juez Asociada Señora Rodríguez Rodrí-guez emitió un voto disidente, al cual se unió el Juez Pre-sidente Señor Hernández Denton. El Juez Asociado Señor Rivera Pérez emitió, en etapa de reconsideración, un voto particular.
(.Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo
— O —